       Case 1:19-cv-01808-BAM Document 20 Filed 12/11/20 Page 1 of 3



 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL, CA 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ELLINOR R. CODER, CA 258258
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8955
 6          Facsimile: (415) 744-0134
            E-Mail: Ellinor.Coder@ssa.gov
 7
     Attorneys for Defendant
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                            FRESNO DIVISION
12
13
     MARNIE BADE,                                    )    CIVIL NO. 1:19-cv-01808-BAM
14                                                   )
          Plaintiff,                                 )    STIPULATION AND ORDER FOR THE
15                                                   )    AWARD AND PAYMENT OF
          v.
                                                     )    ATTORNEY FEES AND EXPENSES
16   ANDREW SAUL,                                    )    PURSUANT TO THE EQUAL ACCESS
     Commissioner of Social Security,                )    TO JUSTICE ACT, 28 U.S.C. § 2412(d),
17                                                   )
          Defendant.                                      AND COSTS PURSUANT TO 28 U.S.C. §
                                                     )    1920
18                                                   )
                                                     )
19
20          IT IS HEREBY STIPULATED by and between the parties through their undersigned
21   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and
22   expenses in the amount of one thousand, two hundred forty-one dollars and 75 cents,
23   ($1,241.75) under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), and no costs
24   under 28 U.S.C. § 1920. This amount represents compensation for all legal services rendered
25   on behalf of Plaintiff by counsel in connection with this civil action, in accordance with 28
26
     U.S.C. §§ 1920; 2412(d).
27
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider
28
     the matter of Plaintiff’s assignment of EAJA fees to Counsel. Pursuant to Astrue v. Ratliff, 560

                                                      1
       Case 1:19-cv-01808-BAM Document 20 Filed 12/11/20 Page 2 of 3



 1   U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will
 2   depend on whether the fees are subject to any offset allowed under the United States
 3   Department of the Treasury’s Offset Program. After the order for EAJA fees is entered, the
 4
     government will determine whether they are subject to any offset.
 5
            Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 6
     that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees,
 7
     expenses and costs to be made directly to Counsel Bess M. Brewer, pursuant to the assignment
 8
     executed by Plaintiff. Any payments made shall be delivered to Counsel.
 9
            This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
10
     attorney fees, and does not constitute an admission of liability on the part of Defendant under
11
     the EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from,
12
13   and bar to, any and all claims that Plaintiff and/or Counsel, including Counsel’s firm, may have

14   relating to EAJA attorney fees in connection with this action.

15          This award is without prejudice to the rights of Counsel and/or Counsel’s firm to seek

16   Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause

17   provisions of the EAJA.
18                                                Respectfully submitted,

19   Dated: December 10, 2020                     /s/ Bess M. Brewer*
20                                                (*as authorized via e-mail on Dec. 10, 2020)
                                                  BESS M. BREWER
21                                                Attorney for Plaintiff
22   Dated: December 10, 2020                     McGREGOR W. SCOTT
23                                                United States Attorney
                                                  DEBORAH LEE STACHEL
24                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
25
26                                         By:    /s/ Ellinor R. Coder
                                                  ELLINOR R. CODER
27                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
28


                                                      2
       Case 1:19-cv-01808-BAM Document 20 Filed 12/11/20 Page 3 of 3



 1
 2                                                  ORDER
 3          Based upon the parties’ Stipulation for the Award and Payment of Equal Access to
 4   Justice Act Fees, Costs, and Expenses, IT IS ORDERED that fees and expenses in the amount
 5   of one thousand, two hundred forty-one dollars and 75 cents, ($1,241.75) as authorized by 28
 6   U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be awarded subject to the terms of
 7
     the Stipulation.
 8
 9   IT IS SO ORDERED.
10
        Dated:     December 11, 2020                        /s/ Barbara   A. McAuliffe              _
11                                                      UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    3
